DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Miscellaneous
Claims pending: 1-9, 12-13
Claims amended: N/A
Claims cancelled: 10-11
New claims: N/A

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 01/11/2022, regarding current references Robotham, Krikorian, and Matsubayashi all fail to teach “provisioning said additional multimedia service of said at least one additional multimedia service selected by said communications device associated with said multimedia service provisioned to said rendering device, to said communications device“. Since support for application 
“The communication devices of the subject claims are associated with the multimedia service provisioned to the rendering device where the association, in accordance with the definition of the IPTV system, is realized via subscription of a subscriber and belonging set top box and/or additional devices with the IPTV application server.
The present application discloses the allowing of a rendering device (i.e. RD) to explicitly subscribe a mobile device (i.e. CD) to access the additional applications, cfr. Page 3 Lines (8 — 15), also cfr. (Page 5 Line 29 - Page 6 Line 2). This mechanism in the present application is further explained on Page 6 Lines (14 — 21). The existence of such a valid subscription to an additional multimedia service is performed as described in the application cfr. Page 8 Lines (29 — 32) and also cfr. Page 9 Lines (9 — 23).”
There is no mention in the cited passages or elsewhere in Robotham of providing additional multimedia service (e.g., additional content) to any device other than the rendering device. Moreover, Robotham expressly states that the device to which supplemental information is provided is the same device that presents the query for the supplemental information. This means that the user is viewing the primary content on a primary terminal (one of 5-1, 5-2, or 5-3). Even if this terminal is considered to read on the claimed rendering device, it is this primary terminal (and not a secondary terminal such as the claimed communications device) that selects the supplemental information.  Since the supplemental information of Robotham is delivered to the terminal that generated the query, and the query can only be generated from a terminal on which the primary content (program) is being rendered, the  
Thus, according to Robotham, a user watching content on one of devices 5-1, 5- 2, or 5-3 clicks an icon (initiates a query), and the server returns supplemental information to that specific consumer terminal, and not to another one of terminals 5-1, 5-2, or 5-3. That a user may watch the primary content on any of terminals 5-1, 5-2, or 5-3 does not suggest that the supplemental information of Robotham is then delivered to another device. To the contrary, Robotham expressly states otherwise.
In summary, Robotham does not teach or suggest providing additional multimedia service to a communications device that is separate from a rendering device on which primary 
Examiner disagrees
Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 (multimedia rendering device, communication device) enable users to record and research through the program content(s) to find related supplemental information related to their selected segments through their local server 20 (multimedia application server). The method can also be implementing within IPTV environment (Fig. 1, P. 11, 34-41), which reads on (provisioning a multimedia service to a multimedia rendering device  by a multimedia rendering device, multimedia application server) The local server 20 is coupled to the consumer terminals 5-1...3 via the local network 8 (coupled to rendering device over a communication network). (Fig. 1, P. 34)  The terminal example in fig. 1 shows 5-1 (terminal) where the STB 2 is connected to the TV 3 (any display device), or a home computer device with a display, or a mobile laptop with a display, which can all read on (communication device, rendering device), thus also read on (communications device associated with said multimedia service provisioned to said rendering device)
Robotham further specifically teaches the local server 20 (received from the headend) performs well known functions such as delivering the multimedia programs to the subscribers over the local network at subscriber set top terminals 5-1, 5-2, and 5-3, which reads on (communication device being associated with multimedia service via registration at multimedia application server). (Fig. 1, P. 34-35) In order to be a subscriber at the set top box terminals to 
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, such as multiple icons being displayed within an Image, (additional multimedia service) by input of the laptop or set top box (communications device), the click generates a query at the query processor of the local server, (selecting an additional multimedia service of at least one additional multimedia service by a communications device) wherein a determination is made as to the location of the query within the program being viewed. Robotham teaches the user making a selection while watching a piece of content, the query processor 14 (within SI unit 10 (at the local server 20 (application server))) then detects and determine the interactive points of the content where the user selected and identify the entry point according to table 18 by the SI identifier 13 for the supplementary information (additional multimedia service)  located and forward that supplementary information to the requesting user at the user’s terminal (5-1, 5-2, 5-3) (rendering device), which reads on (determines by application server at least one additional multimedia service associated with multimedia service provisioned by multimedia application server, provisioning additional multimedia service of at least one additional multimedia service selected by communications device). (Fig. 1., P. 11, 35-41) 
Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 (multimedia rendering device) enable users to record and research through the program content(s) to find related supplemental information related to their selected segments through their local server 20. The 
Robotham further teaches the local server 20 delivers the multimedia programs to the subscribers over the local network at consumer terminals 5-1, 5-2, and 5-3, which reads on (associated with said multimedia service provisioned to said rendering device). (P. 34) 
Robotham teaches a sender 17 which provide the additional link information to the consumer which provides the more detailed information via network 9, which reads on (presenting additional multimedia service on communication device). (P. 41) 
Robotham further teaches bookmarking specific points within the content for researching items of interest to the viewer either at a later point or immediately. The bookmarked points are stored within a table and referred to later for the extra information. (P. 11, 20-21, 35, 38)
Robotham teaches selecting additional/supplementary information of the multimedia service.
Robotham fails to specifically teach a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with said multimedia service provisioned to said rendering device, to said communications device.
Krikorian teaches a personal media broadcasting system, wherein a user can use their mobile devices such as their cell phone (communications device) to access the same content they can access from their home device (rendering device), which reads on (a communications 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham by having a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with said multimedia service provisioned to said rendering device, to said communications device as taught by Krikorian in order to allow users to access audio, video, and their corresponding supplementary content from any variety of remote locations.
Robotham in view of Krikorian fails to specifically teach personalizing additional multimedia service according to a user’s preference.
Matsubayashi teaches a system and method for combining information content from data transmission network (additional multimedia service) with the TV signal to enhance the TV program content, wherein user preferences are checked before determining which part of the data to extract, which reads on (personalizing additional multimedia service according to a user’s preference). (Fig. 2, 4, P. 12-13, 37)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham in view of Krikorian by personalizing additional multimedia service according to a user’s preference as taught by Matsubayashi in order to improve the system for delivering information content to television users.

	Thus combination of Robotham in view of Krikorian teaches provisioning said additional multimedia service of said at least one additional multimedia service selected by said communications device associated with said multimedia service provisioned to said rendering device, to said communications device.
	In addition, given the broadest reasonable interpretation. There is no mentioning of communication device is completely separate from the rendering device as completely separated device, and/or the communication device has to be a mobile device or any language of sort within the claim. Thus applicant is reminded that in response to applicant's argument that the examiner should interpret claims in light of the specification, it is noted although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Applicant’s arguments, with respect to the rejection(s) of independent claim(s) 8-9, 12-13 have been fully considered and are rejected based on the same reason as claim 1 above.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-9, 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US pub: 20090019474 A1) to (Robotham) in view of (US pat: 7877776 B2) to (Krikorian) in view of (US pub: 20100242070 A1) to (Matsubayashi)
Regarding claim 1, Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 (multimedia rendering device) enable users to record and research through the program content(s) to find related supplemental information related to their selected segments through their local server 20 (multimedia application server). The method can also be implementing within IPTV environment (Fig. 1, P. 11, 34-41), which reads on (provisioning a multimedia service to a multimedia rendering device  by a multimedia rendering device, multimedia application server) The local server 20 is coupled to the consumer terminals 5-1...3 via the local network 8 (coupled to rendering device over a communication network). (Fig. 1, P. 34)
Robotham further teaches the local server 20 delivers the multimedia programs to the subscribers over the local network at consumer terminals 5-1, 5-2, and 5-3, which reads on (communication device being associated with multimedia service via registration at multimedia application server). (P. 34) In order to be a subscriber at the consumer terminals to the local server 20, there must be registration involved at some point during the process of subscription creation. 

Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 (multimedia rendering device) enable users to record and research through the program content(s) to find related supplemental information related to their selected segments through their local server 20. The 
Robotham further teaches the local server 20 delivers the multimedia programs to the subscribers over the local network at consumer terminals 5-1, 5-2, and 5-3, which reads on (associated with said multimedia service provisioned to said rendering device). (P. 34) 
Robotham teaches a sender 17 which provide the additional link information to the consumer which provides the more detailed information via network 9, which reads on (presenting additional multimedia service on communication device). (P. 41) 
Robotham further teaches bookmarking specific points within the content for researching items of interest to the viewer either at a later point or immediately. The bookmarked points are stored within a table and referred to later for the extra information. (P. 11, 20-21, 35, 38)
Robotham teaches selecting additional/supplementary information of the multimedia service.
Robotham fails to specifically teach a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with said multimedia service provisioned to said rendering device, to said communications device.
Krikorian teaches a personal media broadcasting system, wherein a user can use their mobile devices such as their cell phone (communications device) to access the same content 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham by having a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with said multimedia service provisioned to said rendering device, to said communications device as taught by Krikorian in order to allow users to access audio, video, and their corresponding supplementary content from any variety of remote locations.
Robotham in view of Krikorian fails to specifically teach personalizing additional multimedia service according to a user’s preference.
Matsubayashi teaches a system and method for combining information content from data transmission network (additional multimedia service) with the TV signal to enhance the TV program content, wherein user preferences are checked before determining which part of the data to extract, which reads on (personalizing additional multimedia service according to a user’s preference). (Fig. 2, 4, P. 12-13, 37)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham in view of Krikorian by personalizing additional 

Regarding claims 2, 7, 9, Robotham in view of Krikorian in view of Matsubayashi teaches said additional multimedia service of said at least one additional multimedia service selected by said communications device associated with said multimedia service provisioned by said rendering device, application server.
Robotham further teaches provisioning at least one additional multimedia service selected by rendering device to rendering device.
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, by mouse, the click generates a query at the query processor of the local server, wherein a determination is made as to the location of the query within the program being viewed, and the user terminals that made the query request, followed by the SI identifier 13 identifying the interactivity point with the supplemental information (additional multimedia service) within that time frame, and a sender 17  is used to provide the requested information to the requesting user terminal device, which reads on (an additional multimedia service provisioning at least one additional multimedia service by rendering device to rendering device). (Fig. 1, P. 35-41)
Krikorian further teach a user can custom select any segment of content and share that with another user via their user devices, which reads on (multimedia service provisioned by rendering device to rendering device). (Fig. 1, C. 1, L. 40-55, C.2, L. 23-43, C.3, L. 38-56, C. 5, L. 7-18, C. 18, L. 53-61)


Regarding claim 3, Robotham in view of Krikorian in view of Matsubayashi teaches said determining said additional multimedia service, communications device associated with said multimedia service provisioned to said rendering device or said rendering device.
Robotham further teaches determining is based on a request of a communications device associated with multimedia service.
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, by mouse, (request of a communications device) the click generates a query at the query processor of the local server, wherein a determination is made as to the location of the query within the program being viewed, and the user terminals that made the query request, followed by the SI identifier 13 identifying the interactivity point with the supplemental information (additional multimedia service), which further reads on (determining is based on a request of a communications device associated with multimedia service). (Fig. 1, P. 35-41)

Regarding claim 4, Robotham in view of Krikorian in view of Matsubayashi teaches said provisioning said additional multimedia service, said service, said communications network.

Robotham teaches the local server 20 is coupled to the consumer terminals 5-1...3 via the local network 8 (coupled to communication device over a communication network). (Fig. 1, P. 34)
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, by mouse, the click generates a query at the query processor of the local server, wherein a determination is made as to the location of the query within the program being viewed, and the user terminals that made the query request, followed by the SI identifier 13 identifying the interactivity point with the supplemental information (additional multimedia service) within that time frame, and a sender 17 is used to provide the requested information to the requesting user terminal device, which reads on (provisioning service over communications network). (Fig. 1, P. 35-41)

Regarding claim 5, Robotham in view of Krikorian in view of Matsubayashi
teach said provisioning said additional multimedia service, said service, said communications devices, said application server, and provisioning service.
Robotham further teaches coupling communications devices to server.
Robotham teaches consumer terminal 5-2 is a laptop which reads on (communications device. (Fig. 1, P. 35)
Robotham teaches the local server 20 is coupled to the consumer terminals 5-2 via the local network 8 (coupling communications devices to server). (Fig. 1, P. 34)
Krikorian further teaches provisioning service over second communications network.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham in view of Krikorian in view of Matsubayashi by having provisioning service over second communications network as taught by Krikorian in order to allow users to access audio and video content from any variety of remote locations.

Regarding claims 6, 8, Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 (multimedia rendering device) enable users to record and research through the program content(s) to find related supplemental information related to their selected segments through their local server 20 (multimedia system comprising a multimedia application server for provisioning multimedia service to multimedia Rendering device, a service provisioning part) The method can also be implementing within IPTV environment (Fig. 1, P. 11, 34-41), which reads on (Multimedia system for provisioning multimedia services to a multimedia rendering device) The local server 20 is coupled to the consumer terminals 5-1...3 via the local network 8 (multimedia application server being coupled to rendering device  over a communication 
Robotham further teaches the local server 20 delivers the multimedia programs to the subscribers over the local network at consumer terminals 5-1, 5-2, and 5-3, which reads on (communication device being associated with multimedia service via registration at multimedia application server, associated with said multimedia service provisioned to said rendering device). (P. 34) In order to be a subscriber at the consumer terminals to the local server 20, there must be registration involved at some point during the process of subscription creation. 
The consumer terminal 5-1 is a STB which reads on (rendering device); the terminal 5-2 is a laptop which reads on (communications device). (Fig. 1, P. 35)
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, such as multiple icons being displayed within an Image, (additional multimedia service) by mouse of the laptop (communications device), the click generates a query at the query processor of the local server, wherein a determination is made as to the location of the query within the program being viewed. Robotham teaches the user making a selection while watching a piece of content, the query processor 14 (within SI unit 10 (at the local server 20 (application server))) then detects and determine the interactive points of the content where the user selected and identify the entry point according to table 18 by the SI identifier 13 for the supplementary information located and forward that supplementary information on the requesting user at the user’s terminal (5-1, 5-2, 5-3), which reads on (determine an additional multimedia service associated with multimedia service, provisioning additional multimedia service of at least one additional multimedia service selected by 
Robotham teaches a sender 17 which provide the additional link information to the consumer which provides the more detailed information via network 9, which reads on (additional multimedia service is presented on communication device, ). (P. 41) 
Robotham further teaches bookmarking specific points within the content for researching items of interest to the viewer either at a later point or immediately. The bookmarked points are stored within a table and referred to later for the extra information. (P. 11, 20-21, 35, 38)
Robotham teaches selecting additional/supplementary information of the multimedia service.
Robotham fails to specifically teach a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with said multimedia service provisioned to said rendering device, to said communications device.
Krikorian teaches a personal media broadcasting system, wherein a user can use their mobile devices such as their cell phone (communications device) to access the same content they can access from their home device (rendering device), which reads on (a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with said multimedia service provisioned to said 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham by having a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with said multimedia service provisioned to said rendering device, to said communications device as taught by Krikorian in order to allow users to access audio, video, and their corresponding supplementary content from any variety of remote locations.
Robotham in view of Krikorian fails to specifically teach (personalizing additional multimedia service according to a user’s preference.
Matsubayashi teaches a system and method for combining information content from data transmission network (additional multimedia service) with the TV signal to enhance the TV program content, wherein user preferences are checked before determining which part of the data to extract, which reads on (personalizing additional multimedia service according to a user’s preference).  (Fig. 2, 4, P. 12-13, 37)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham in view of Krikorian by personalizing additional multimedia service according to a user’s preference as taught by Matsubayashi in order to improve the system for delivering information content to television users.

Regarding claim 12, Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 
Robotham further teaches the local server 20 delivers the multimedia programs to the subscribers over the local network at consumer terminals 5-1, 5-2, and 5-3, which reads on (communication device being associated with multimedia service via registration at multimedia application server, associated with said multimedia service provisioned to said rendering device). (P. 34) In order to be a subscriber at the consumer terminals to the local server 20, there must be registration involved at some point during the process of subscription creation. 
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, by mouse, the click generates a query at the query processor of the local server, (a selecting component that select an additional multimedia service) wherein a determination is made as to the location of the query within the program being viewed, and the user terminals that made the query request, followed by the SI identifier 13 identifying the interactivity point with the supplemental information (additional multimedia service) within that time frame, which reads on (a communicating component that request server to determine an additional multimedia service). (Fig. 1, P. 35-40) A sender 17 is used to provide the requested information to the requesting user terminal device, which reads on (a presenting component that present on communication device additional multimedia service selected, 
Robotham teaches selecting additional/supplementary information of the multimedia service.
Robotham fails to specifically teach a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with said multimedia service provisioned to said rendering device, to said communications device.
Krikorian teaches a personal media broadcasting system, wherein a user can use their mobile devices such as their cell phone (communications device) to access the same content they can access from their home device (rendering device), which reads on (a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with said multimedia service provisioned to said rendering device, to said communications device). (Fig. 1, C. 1, L. 40-55, C.2, L. 23-43, C.3, L. 38-56, C. 5, L. 7-18, C. 18, L. 53-61)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham by having a communications device associated with multimedia service provisioned to rendering device or by rendering device, C. 18, L. 53-61 as taught by Krikorian in order to allow users to access audio, video, and their corresponding supplementary content from any variety of remote locations.

Matsubayashi teaches a system and method for combining information content from data transmission network (additional multimedia service) with the TV signal to enhance the TV program content, wherein user preferences are checked before determining which part of the data to extract, wherein the rendering manager 32 gets the content preference cache to determine based on user preference, and the user also interface with server 19 for customization of their information services, which reads on (personalizing additional multimedia service according to a user’s preference by multimedia application server). (Fig. 2, 4, P. 12-13, 24, 30, 37)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham in view of Krikorian by personalizing additional multimedia service according to a user’s preference by multimedia application server as taught by Matsubayashi in order to improve the system for delivering information content to television users.

Regarding claim 13, Robotham in view of Krikorian in view of Matsubayashi teaches the application server, said rendering device.
Robotham further teaches provisioning component that provisions a multimedia service to rendering device.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/
Primary Examiner, Art Unit 2421